 

Exhibit 10.4

 

EXECUTION COPY

 

SERIES 2005-C-F SUPPLEMENT

TO SPREAD ACCOUNT AGREEMENT

 

Dated as of August 17, 2005

 

This Series 2005-C-F Supplement (this “Supplement”), dated as of August 17,
2005, is by and among FINANCIAL SECURITY ASSURANCE INC. (“Financial Security”),
AFS FUNDING TRUST (“Funding Trust”), WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacities as Trustee and Trust Collateral Agent under the Indenture
referred to below (in such capacity, the “Trustee”) and as Collateral Agent
under the Spread Account Agreement dated as of December 1, 1994, as amended and
restated as of May 11, 1998, as further amended and restated as of September 10,
2003, among the parties thereto (the “Master Agreement”), as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof. Capitalized terms used in
this Supplement and not otherwise specifically defined have the meaning given
such terms in the Master Agreement.

 

WITNESSETH:

 

WHEREAS, the parties hereto have executed the Master Agreement, which
contemplates and provides for the execution and delivery of individual Series
Supplements with respect to Series of notes or certificates issued pursuant to
an Indenture or a Pooling and Servicing Agreement, for the purpose of
identifying, describing, and pledging Collateral related to a particular Series
of notes or certificates;

 

WHEREAS, AmeriCredit Automobile Receivables Trust 2005-C-F (the “Series 2005-C-F
Trust”) has been formed pursuant to a Trust Agreement dated as of August 9,
2005, as amended and restated as of August 17, 2005, between AFS Funding Trust
and Wilmington Trust Company, as Owner Trustee (the “Series 2005-C-F Trust
Agreement”);

 

WHEREAS, pursuant to a Sale and Servicing Agreement dated as of August 17, 2005
among AmeriCredit Financial Services, Inc., as Servicer, Funding Trust, as
Seller and Wells Fargo Bank, National Association, as Backup Servicer and Trust
Collateral Agent (the “2005-C-F Sale and Servicing Agreement”), Funding Trust is
selling to the Series 2005-C-F Trust all of its right, title and interest in and
to certain receivables and certain other trust property; and

 

WHEREAS, the Series 2005-C-F Trust is issuing the Series 2005-C-F Notes (as
defined herein) pursuant to an Indenture dated as of August 17, 2005 between the
Series 2005-C-F Trust and Wells Fargo Bank, National Association, as Trustee and
Trust Collateral Agent (the “2005-C-F Indenture”);

 

WHEREAS, the Series 2005-C-F Trust has agreed to pay the Series 2005-C-F Credit
Enhancement Fee to Funding Trust in consideration of the obligations of Funding
Trust pursuant hereto (such obligations forming part of the Series 2005-C-F
Insurer Secured Obligations). The Series 2005-C-F Insurer Secured Obligations
form part of the



--------------------------------------------------------------------------------

consideration to Financial Security for its issuance of the Series 2005-C-F
Policy (as defined herein).

 

NOW, THEREFORE, it is hereby agreed by and among the parties hereto as follows:

 

ARTICLE I

 

AGREEMENT

 

Section 1.01. Definitions. Each term used but not defined herein shall have the
meaning assigned to such term in the Master Agreement, the AmeriCredit 2005-C-F
Letter Agreement (as defined below) or in the Series 2005-C-F Sale and Servicing
Agreement (as defined below).

 

“Accelerated Payment Termination Date” means the earlier of the Distribution
Date (as such term is defined in the Series 2005-C-F Sale and Servicing
Agreement) on which (A) the principal balance of the Series 2005-C-F Class A-1
Notes is reduced to zero or (B) the Accelerated Payment Amount Shortfall (as
such term is defined in the Series 2005-C-F Sale and Servicing Agreement) equals
zero.

 

“AmeriCredit 2005-C-F Letter Agreement” means that certain letter agreement
dated as of August 30, 2005 among Financial Security, Funding Trust, AmeriCredit
Automobile Receivables Trust 2005-C-F, AmeriCredit Corp., AmeriCredit Financial
Services, Inc. and the Trustee, as the same may be amended, supplemented or
otherwise modified in accordance with the terms thereof.

 

“April–October Determination Date” shall mean, with respect to Series 2005-C-F,
a Determination Date occurring during the months of April, May, June, July,
August, September or October.

 

“Cumulative Default Rate” shall mean, with respect to Series 2005-C-F and with
respect to any Determination Date, the fraction, expressed as a percentage, the
numerator of which is equal to the Principal Balance of all Receivables which
became Defaulted Receivables since the Initial Cutoff Date as of the related
Accounting Date and the denominator of which is equal to the Original Pool
Balance.

 

“Cumulative Default Test Failure” shall mean, with respect to Series 2005-C-F,
the Cumulative Default Rate shall be equal to or greater than: (A) 3.31%, with
respect to any Determination Date occurring prior to or during the 3rd calendar
month succeeding the Series 2005-C-F Closing Date, (B) 5.45%, with respect to
any Determination Date occurring after the 3rd, and prior to or during the 6th,
calendar month succeeding the Series 2005-C-F Closing Date, (C) 7.72%, with
respect to any Determination Date occurring after the 6th, and prior to or
during the 9th, calendar month succeeding the Series 2005-C-F Closing Date, (D)
9.37%, with respect to any Determination Date occurring after the 9th, and prior
to or during the 12th, calendar month succeeding the Series 2005-C-F Closing
Date, (E) 11.24%, with respect to any Determination Date occurring after the
12th, and prior to or during the 15th, calendar month succeeding the

 

2



--------------------------------------------------------------------------------

Series 2005-C-F Closing Date, (F) 13.59%, with respect to any Determination Date
occurring after the 15th, and prior to or during the 18th, calendar month
succeeding the Series 2005-C-F Closing Date, (G) 15.93%, with respect to any
Determination Date occurring after the 18th, and prior to or during the 21st,
calendar month succeeding the Series 2005-C-F Closing Date, (H) 17.33%, with
respect to any Determination Date occurring after the 21st, and prior to or
during the 24th, calendar month succeeding the Series 2005-C-F Closing Date, (I)
19.21%, with respect to any Determination Date occurring after the 24th, and
prior to or during the 27th, calendar month succeeding the Series 2005-C-F
Closing Date, (J) 20.61%, with respect to any Determination Date occurring after
the 27th, and prior to or during the 30th, calendar month succeeding the Series
2005-C-F Closing Date, (K) 22.25%, with respect to any Determination Date
occurring after the 30th, and prior to or during the 33rd, calendar month
succeeding the Series 2005-C-F Closing Date, (L) 23.42%, with respect to any
Determination Date occurring after the 33rd, and prior to or during the 36th,
calendar month succeeding the Series 2005-C-F Closing Date, (M) 24.59%, with
respect to any Determination Date occurring after the 36th, and prior to or
during the 39th, calendar month succeeding the Series 2005-C-F Closing Date, (N)
25.30%, with respect to any Determination Date occurring after the 39th, and
prior to or during the 42nd, calendar month succeeding the Series 2005-C-F
Closing Date and (O) 26.00%, with respect to any Determination Date occurring
after the 42nd calendar month succeeding the Series 2005-C-F Closing Date.

 

“Cumulative Net Loss Rate” shall mean, with respect to Series 2005-C-F and with
respect to any Determination Date, the fraction, expressed as a percentage, the
numerator of which is equal to the sum of (a) Net Losses for such Determination
Date plus (b) 50% of the Principal Balance of all Receivables with respect to
which 10% or more of a Scheduled Payment has become 91 or more days delinquent
(not including Receivables included under the definition of Net Losses in clause
(a) above) as of the related Accounting Date and the denominator of which is
equal to the Original Pool Balance.

 

“Cumulative Net Loss Test Failure” shall mean, with respect to Series 2005-C-F,
the Cumulative Net Loss Rate shall be equal to or greater than: (A) 1.99%, with
respect to any Determination Date occurring prior to or during the 3rd calendar
month succeeding the Series 2005-C-F Closing Date, (B) 3.22%, with respect to
any Determination Date occurring after the 3rd, and prior to or during the 6th,
calendar month succeeding the Series 2005-C-F Closing Date, (C) 4.50% with
respect to any Determination Date occurring after the 6th, and prior to or
during the 9th, calendar month succeeding the Series 2005-C-F Closing Date, (D)
5.78%, with respect to any Determination Date occurring after the 9th, and prior
to or during the 12th, calendar month succeeding the Series 2005-C-F Closing
Date, (E) 7.49%, with respect to any Determination Date occurring after the
12th, and prior to or during the 15th, calendar month succeeding the Series
2005-C-F Closing Date, (F) 8.66%, with respect to any Determination Date
occurring after the 15th, and prior to or during the 18th, calendar month
succeeding the Series 2005-C-F Closing Date, (G) 10.30%, with respect to any
Determination Date occurring after the 18th, and prior to or during the 21st,
calendar month succeeding the Series 2005-C-F Closing Date, (H) 11.24%, with
respect to any Determination Date occurring after the 21st, and prior to or
during the 24th, calendar month succeeding the Series 2005-C-F Closing Date, (I)
11.94%, with respect to any

 

3



--------------------------------------------------------------------------------

Determination Date occurring after the 24th, and prior to or during the 27th,
calendar month succeeding the Series 2005-C-F Closing Date, (J) 12.88%, with
respect to any Determination Date occurring after the 27th, and prior to or
during the 30th, calendar month succeeding the Series 2005-C-F Closing Date, (K)
13.81%, with respect to any Determination Date occurring after the 30th, and
prior to or during the 33rd, calendar month succeeding the Series 2005-C-F
Closing Date, (L) 14.28%, with respect to any Determination Date occurring after
the 33rd, and prior to or during the 36th, calendar month succeeding the Series
2005-C-F Closing Date and (M) 14.75%, with respect to any Determination Date
occurring after the 36th calendar month succeeding the Series 2005-C-F Closing
Date.

 

“Delinquency Test Failure” shall mean, (A) with respect to Series 2005-C-F and
with respect to any April-October Determination Date, the arithmetic average of
the Delinquency Ratio for such Determination Date and the two immediately
preceding Determination Dates is equal to or greater than 4.0%; provided,
however, in the event that the OC Percentage is equal to or greater than the
Target OC Percentage on any Determination Date occurring subsequent to the
twelfth Determination Date after the Series 2005-C-F Closing Date, the
percentage referred to in the previous clause for such April-October
Determination Date and each Determination Date thereafter shall be deemed to be
5.0%; provided, further, in the event that the OC Percentage is equal to or
greater than the Target OC Percentage on any Determination Date occurring
subsequent to the twenty-fourth Determination Date after the Series 2005-C-F
Closing Date, the percentage referred to in the previous clause for such
April-October Determination Date and each Determination Date thereafter shall be
deemed to be 5.50%; provided, further, in the event that the OC Percentage is
equal to or greater than the Target OC Percentage on any Determination Date
occurring subsequent to the thirtieth Determination Date after the Series
2005-C-F Closing Date, the percentage referred to in the previous clause for
such April-October Determination Date and each Determination Date thereafter
shall be deemed to be 6.0%; and provided, further, in the event that the OC
Percentage is equal to or greater than the Target OC Percentage on any
Determination Date occurring subsequent to the thirty-sixth Determination Date
after the Series 2005-C-F Closing Date, the percentage referred to in the
previous clause for such April-October Determination Date and each Determination
Date thereafter shall be deemed to be 6.75%; or (B) with respect to Series
2005-C-F and with respect to any November-March Determination Date, the
arithmetic average of the Delinquency Ratio for such Determination Date and the
two immediately preceding Determination Dates is equal to or greater than 4.25%;
provided, however, in the event that the OC Percentage is equal to or greater
than the Target OC Percentage on any Determination Date occurring subsequent to
the twelfth Determination Date after the Series 2005-C-F Closing Date, the
percentage referred to in the previous clause for such November-March
Determination Date and each Determination Date thereafter shall be deemed to be
5.25%; provided, further, in the event that the OC Percentage is equal to or
greater than the Target OC Percentage on any Determination Date occurring
subsequent to the twenty-fourth Determination Date after the Series 2005-C-F
Closing Date, the percentage referred to in the previous clause for such
November-March Determination Date and each Determination Date thereafter shall
be deemed to be 5.75%; provided, further, in the event that the OC Percentage is
equal to or greater than the Target OC Percentage on any Determination Date
occurring

 

4



--------------------------------------------------------------------------------

subsequent to the thirtieth Determination Date after the Series 2005-C-F Closing
Date, the percentage referred to in the previous clause for such November-March
Determination Date and each Determination Date thereafter shall be deemed to be
6.25%; and provided, further, in the event that the OC Percentage is equal to or
greater than the Target OC Percentage on any Determination Date occurring
subsequent to the thirty-sixth Determination Date after the Series 2005-C-F
Closing Date, the percentage referred to in the previous clause for such
November-March Determination Date and each Determination Date thereafter shall
be deemed to be 7.00%.

 

“Floor Amount” shall mean, with respect to Series 2005-C-F and with respect to
any Determination Date, the greater of (A) $100,000 and (B) the lesser of (i)
the Note Balance and (ii) 2.0% of the Original Pool Balance.

 

“Note Balance” shall mean, with respect to any Determination Date, the sum of
the aggregate principal balance of the Notes with respect to such Determination
Date after giving effect to all distributions on the Notes on the related
Distribution Date.

 

“November–March Determination Date” shall mean, with respect to Series 2005-C-F,
a Determination Date occurring during the months of November, December, January,
February or March.

 

“OC Level” shall mean 13.5%; provided, however, if each of the “Step-Down
Conditions” set forth in the AmeriCredit 2005-C-F Letter Agreement are satisfied
on a Determination Date preceding the Distribution Date set forth in the
following table, the OC Level shall be reduced to the amount set forth with
respect to such Distribution Date in the following table; provided, further,
however, that if any of such “Step Down Conditions” are not satisfied with
respect to any Distribution Date in the following table, the OC Level shall not
be reduced on such Distribution Date and will not be subject to reduction or
further reduction, as applicable, until the next Distribution Date set forth in
the following table (if any):

 

Distribution Date occurring in:

--------------------------------------------------------------------------------

   OC Level


--------------------------------------------------------------------------------

 

18th calendar month

   12.5 %

24th calendar month

   11.5 %

30th calendar month

   10.5 %

 

“OC Percentage” shall mean, with respect to Series 2005-C-F and with respect to
any Determination Date, the sum of (i) the percentage equivalent of a fraction
the numerator of which is equal to the excess, if any, of (A) the Aggregate
Principal Balance as of such Determination Date over (B) the Note Balance minus
the Pre-Funded Amount as of such Determination Date and the denominator of which
is equal to the Aggregate Principal Balance as of such Determination Date, and
(ii) the percentage equivalent of a fraction the numerator of which is equal to
the amount on deposit in the Series 2005-C-F Spread Account as of such
Determination Date (after giving effect to any withdrawals from the Series
2005-C-F Spread Account to be made on the related Distribution Date)

 

5



--------------------------------------------------------------------------------

and the denominator of which is equal to the Aggregate Principal Balance as of
such Determination Date.

 

“Pre-Funded Amount” has the meaning specified in the Series 2005-C-F Sale and
Servicing Agreement.

 

“Requisite Amount” shall mean, as of any Determination Date, (A) if no Trigger
Event and no Insurance Agreement Event of Default shall exist as of such
Determination Date, the sum of (a) the Floor Amount with respect to such
Determination Date and (b) the Spread Account Shortfall, if any, with respect to
such Determination Date; (B) if a Trigger Event shall exist as of such
Determination Date and no Insurance Agreement Event of Default shall have
occurred as of such Determination Date, the sum of (i) 8.5% of the Aggregate
Principal Balance with respect to such Determination Date and (ii) the Spread
Account Shortfall, if any, with respect to such Determination Date; or (C) if an
Insurance Agreement Event of Default shall have occurred as of such
Determination Date, an unlimited amount.

 

“Series 2005-C-F Credit Enhancement Fee” means the amount distributable on each
Distribution Date pursuant to Sections 5.7(b)(vi) and (viii) of the Series
2005-C-F Sale and Servicing Agreement.

 

“Series 2005-C-F Insurance Agreement” means the Insurance and Indemnity
Agreement dated as of August 17, 2005, among Financial Security, the Series
2005-C-F Trust, AmeriCredit Financial Services, Inc., AmeriCredit Corp. and
Funding Trust.

 

“Series 2005-C-F Insurer Secured Obligations” means all amounts and obligations
which may at any time be owed to or on behalf of Financial Security (or any
agents, accountants or attorneys for Financial Security) under the Series
2005-C-F Insurance Agreement or under any Transaction Document (as defined in
the Series 2005-C-F Insurance Agreement), regardless of whether such amounts are
owed now or related to such Series in the future, whether liquidated or
unliquidated, contingent or non-contingent.

 

“Series 2005-C-F Notes” means the $182,000,000 Class A-1 3.8445% Asset Backed
Notes, $271,000,000 Class A-2 4.31% Asset Backed Notes, $356,000,000 Class A-3
4.47% Asset Backed Notes and $291,000,000 Class A-4 4.63% Asset Backed Notes,
issued pursuant to the Series 2005-C-F Indenture.

 

“Series 2005-C-F Policy” means the financial guaranty insurance policies issued
by Financial Security with respect to each of the Series 2005-C-F Notes pursuant
to the Series 2005-C-F Insurance Agreement.

 

“Series 2005-C-F Sale and Servicing Agreement” means the Sale and Servicing
Agreement, dated as of August 17, 2005, among AmeriCredit Automobile Receivable
Trust 2005-C-F, as Issuer, AFS Funding Trust, as Seller, AmeriCredit Financial
Services, Inc., as Servicer and Wells Fargo Bank, National Association, a
national association, as Backup Servicer and Trust Collateral Agent.

 

6



--------------------------------------------------------------------------------

“Target OC Percentage” shall mean, with respect to Series 2005-C-F and with
respect to any Determination Date, the sum of (i) the percentage equivalent of a
fraction the numerator of which is equal to the Floor Amount as of such
Determination Date and the denominator of which is equal to the Aggregate
Principal Balance as of such Determination Date, and (ii) the percentage
equivalent of a fraction the numerator of which is equal to the excess, if any,
of (A) the Aggregate Principal Balance as of such Determination Date over (B)
the Required Pro Forma Note Balance as of such Determination Date and the
denominator of which is equal to the Aggregate Principal Balance as of such
Determination Date.

 

“Trigger Event” shall mean, with respect to Series 2005-C-F and as of a
Determination Date, the occurrence of any of the following:

 

  (i) the occurrence of a Cumulative Net Loss Test Failure;

 

  (ii) the occurrence of a Delinquency Test Failure; or

 

  (iii) the occurrence of a Cumulative Default Test Failure.

 

Section 1.02. Series 2005-C-F Credit Enhancement Fee. The Series 2005-C-F Sale
and Servicing Agreement provides for the payment to Funding Trust of the Series
2005-C-F Credit Enhancement Fee, to be paid to Funding Trust by distribution of
such amounts to the Collateral Agent for deposit and distribution pursuant to
this Agreement. Funding Trust hereby agrees that payment of the Series 2005-C-F
Credit Enhancement Fee in the manner and subject to the conditions set forth
herein and in the Series 2005-C-F Sale and Servicing Agreement is adequate
consideration and the exclusive consideration to be received by Funding Trust
for the obligations of Funding Trust pursuant hereto (including, without
limitation, the transfer by Funding Trust to the Collateral Agent of the Series
2005-C-F Spread Account Initial Deposit) and pursuant to the Series 2005-C-F
Insurance Agreement. Funding Trust hereby agrees with the Trustee and with
Financial Security that payment of the Series 2005-C-F Credit Enhancement Fee to
Funding Trust is expressly conditioned on subordination of the Series 2005-C-F
Credit Enhancement Fee to payments on the Notes and the Certificates of any
Series, payments of amounts due to Financial Security and the other obligations
of the Trusts, in each case to the extent provided in the section governing
distributions in the related Sale and Servicing Agreement or Pooling and
Servicing Agreement, as applicable, and Section 3.03 of the Master Agreement,
and the Security Interest of the Secured Parties in the Series 2005-C-F
Collateral is intended to effect and enforce such subordination and to provide
security for the Series 2005-C-F Secured Obligations and subject to the terms
hereof the Secured Obligations with respect to other Series.

 

Section 1.03. Grant of Security Interests by Funding Trust.

 

(a) In order to secure the performance of the Secured Obligations related to
Series 2005-C-F, and the Secured Obligations related to other Series to the
extent provided in the Master Agreement, Funding Trust hereby pledges, assigns,
grants, transfers and conveys to Wells Fargo Bank, National Association, as
Collateral Agent, on

 

7



--------------------------------------------------------------------------------

behalf of and for the benefit of the Secured Parties to secure such Secured
Obligations, a Lien on and security interest in (which Lien and security
interest is intended to be prior to all other Liens), all of its right, title
and interest in and to the following (all being collectively referred to herein
as the “Series 2005-C-F Collateral” and constituting Collateral under the Master
Agreement):

 

(i) the Series 2005-C-F Credit Enhancement Fee and all rights and remedies that
Funding Trust may have to enforce payment of the Series 2005-C-F Credit
Enhancement Fee whether under the Series 2005-C-F Sale and Servicing Agreement
or otherwise;

 

(ii) the Series 2005-C-F Spread Account (the “Series 2005-C-F Spread Account”)
as established pursuant to Section 3.01 of the Master Agreement (including,
without limitation, the Series 2005-C-F Spread Account Initial Deposit (as
defined below), the Series 2005-C-F Subsequent Spread Account Deposits and all
additional monies, checks, securities, investments and other items or documents
at any time held in or evidencing any such accounts);

 

(iii) all of Funding Trust’s right, title and interest in and to investments
made with proceeds of the property described in clauses (i) and (ii) above,
including investments made with amounts on deposit in the Series 2005-C-F Spread
Account;

 

(iv) to the extent recourse is provided under the Master Agreement to Collateral
related to other Series (as such Collateral is described in the applicable
Series Supplement(s) related thereto), such Collateral; and

 

(v) all distributions, revenues, products, substitutions, benefits, profits and
proceeds, in whatever form, of any of the foregoing.

 

(b) In order to effectuate the provisions and purposes of this Supplement,
including for the purpose of perfecting the security interests granted
hereunder, Funding Trust represents and warrants that it has, prior to the
execution of this Supplement, executed and filed an appropriate Uniform
Commercial Code financing statement in Delaware sufficient to assure that the
Collateral Agent, as agent for the Secured Parties, has a first priority
perfected security interest in all Series 2005-C-F Collateral which can be
perfected by the filing of a financing statement or has delivered to Financial
Security a legal opinion acceptable to Financial Security to the effect that no
filings are required to perfect the security interests granted hereunder.

 

Section 1.04. The parties hereto acknowledge and agree that the Spread Account
Initial Deposit comprising part of the Series 2005-C-F Collateral shall be in
the amount of $18,000,099.85 (the “Series 2005-C-F Spread Account Initial
Deposit”). Funding Trust and the Collateral Agent confirm that concurrently with
the execution and delivery of this Supplement such amount has been deposited by
Funding Trust with the Collateral Agent for deposit into the Series 2005-C-F
Spread Account. The parties hereto agree that on each Subsequent Transfer Date,
the Series 2005-C-F Trust will, pursuant to

 

8



--------------------------------------------------------------------------------

Section 2.2 of the Series 2005-C-F Sale and Servicing Agreement, deliver on
behalf of Funding Trust, the Subsequent Spread Account Deposit for such
Subsequent Transfer Date to the Collateral Agent.

 

Section 1.05. Wells Fargo Bank, National Association, hereby undertakes and
agrees to act as “securities intermediary” (as such term is defined in Section
8-102 (a)(14) of the Uniform Commercial Code as in effect in the State of New
York (the “New York UCC”)). In such capacity (Wells Fargo Bank, National
Association, in such capacity being herein sometimes referred to as the
“Securities Intermediary”) and in accordance with Section 3.01 of the Master
Agreement, the Securities Intermediary has established account number 18221703
in the name of Wells Fargo Bank, National Association, as Trustee and Collateral
Agent which account is the account referred to herein as the “Series 2005-C-F
Spread Account.” The Security Intermediary represents, warrants, acknowledges
and agrees that:

 

(a) It shall not change the name or account number of the Series 2005-C-F Spread
Account without the prior written consent of the Collateral Agent;

 

(b) All securities or other property underlying any financial assets deposited
in or credited to the Series 2005-C-F Spread Account shall be registered in the
name of the Securities Intermediary or the Collateral Agent or in blank or
credited to another securities account or accounts maintained in the name of the
Securities Intermediary, and in no case shall any financial asset deposited in
or credited to the Series 2005-C-F Spread Account be registered in the name of
Funding Trust except to the extent the foregoing have been specially indorsed to
the Securities Intermediary in blank;

 

(c) All property delivered to the Securities Intermediary pursuant to the Master
Agreement and this Supplement for deposit in or credit to the Series 2005-C-F
Spread Account shall be promptly credited to the Series 2005-C-F Spread Account;

 

(d) The Series 2005-C-F Spread Account is a “securities account” as such term is
defined in Section 8-501(a) of the New York UCC, and the Securities Intermediary
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash) deposited in or credited to the Series 2005-C-F
Spread Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the New York UCC and that, subject to the terms of the
Master Agreement and this Supplement, the Securities Intermediary will treat the
Collateral Agent as entitled to exercise the rights that comprise any financial
asset deposited in or credited to such Account; and

 

(e) If at any time the Securities Intermediary shall receive any order from the
Collateral Agent directing transfer or redemption of any financial asset
relating to the Series 2005-C-F Spread Account, the Securities Intermediary
shall comply with such entitlement order without further consent by Funding
Trust or any other person.

 

Without limiting the generality of Section 2.04 this Supplement, the parties
agree that both this Supplement and the Series 2005-C-F Spread Account shall be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement,

 

9



--------------------------------------------------------------------------------

for purposes of the New York UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction and the Series 2005-C-F Spread Account (as well as
all of the securities entitlements related thereto) shall be governed by the
laws of the State of New York.

 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.01. This Supplement may be executed in multiple counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute one instrument.

 

Section 2.02. The covenants, representations and agreements provided for in the
Master Agreement are hereby in all respects ratified, confirmed and approved by
the parties hereto and made applicable to this Supplement.

 

Section 2.03. Further Assurances. Each party hereto shall take such action and
deliver such instruments to any other party hereto, in addition to the actions
and instruments specifically provided herein, as may be reasonably requested or
required to effectuate the purpose or provisions of this Supplement or to
confirm or perfect any transaction described or contemplated herein.

 

Section 2.04. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Supplement by
their respective duly authorized officers or agents, as of the date first
written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Marianna C. Stershic

   

Name:

 

Marianna C. Stershic

   

Title:

 

Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Marianna C. Stershic

   

Name:

 

Marianna C. Stershic

   

Title:

 

Vice President

FINANCIAL SECURITY ASSURANCE INC. By:  

/s/ Ravi Gandhi

    Authorized Officer WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities
Intermediary By:  

/s/ Marianna C. Stershic

   

Name:

 

Marianna C. Stershic

   

Title:

 

Vice President

AFS FUNDING TRUST By: AmeriCredit Financial Services, Inc., as Administrator By:
 

/s/ J. Michael May

   

Name:

 

J. Michael May

   

Title:

 

Senior Vice President, General Counsel

 

[SPREAD ACCT SUPP SIG PAGE]